E. BRYAN WILSON
Acting United States Attorney

JOHN FONSTAD
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-2344
Email: John.Fonstad@usdoj.gov

Attorneys for Plaintiff

               IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,           )
                                      )
                     Plaintiff,       )
                                      )
         vs.                          )
                                      )
  WILLIAM J. LONG,                    ) Case No. 3:21-cv-00156-JWS
                                      )
                     Defendant.       )
                                      )

   U.S. NOTICE OF SERVICE OF COMPLAINT AND MOTION FOR
                  PRELIMINARY INJUNCTION


      Pursuant to Federal Rule of Civil Procedure 4, Plaintiff United States

of America provides notice that Defendant William J. Long was served with

the Summons, Complaint, and Motion for Preliminary Injunction along with

supporting declarations and exhibits on July 3, 2021 via personal service on



       Case 3:21-cv-00156-JWS Document 12 Filed 07/09/21 Page 1 of 2
an adult who resides at his place of abode by North Country Process, Inc., in

Wasilla, Alaska. See Return of Service Affidavit, attached as Exhibit A.

      In addition, on July 6, 2021, undersigned counsel provided courtesy

copies of the above-listed filings to Defendant’s attorney via e-mail.

      RESPECTFULLY SUBMITTED this July 9, 2021, in Anchorage,

Alaska.

                                            E. BRYAN WILSON
                                            Acting United States Attorney

                                            s/ John Fonstad
                                            JOHN FONSTAD
                                            Assistant U.S. Attorney
                                            Attorney for Plaintiff

CERTIFICATE OF SERVICE

I hereby certify that on July 9, 2021,
a true and correct copy of the foregoing
was served electronically to:

Jeffrey William Robinson

s/ John Fonstad
Office of the U.S. Attorney




United States v. Long                   2
Case No. 3:21-cv-00156-JWS


          Case 3:21-cv-00156-JWS Document 12 Filed 07/09/21 Page 2 of 2
